DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 4/6/2022 is acknowledged.  Applicant has made the following election.

    PNG
    media_image1.png
    412
    628
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  On further consideration of the art, the restriction of species requirement is hereby withdrawn.  The restriction/ election requirement is hereby MADE FINAL.  Claims 1-7 are pending, and have been examined herewith across their breadth.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballell et al., Fueling Open-Source Drug Discovery: 177 Small-Molecule Leads against Tuberculosis, ChemMedChem, 8(2): 313-321, Feb. 2013 (“Ballell”).
Ballel discloses the following compounds according to Applicant’s claims, which were screened for activity against Mycobacterium bovis:

    PNG
    media_image2.png
    381
    293
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    298
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    266
    338
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    290
    363
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    335
    293
    media_image6.png
    Greyscale

(this compound is also according to Applicant’s claim 7).

    PNG
    media_image7.png
    333
    422
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    316
    283
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    266
    338
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    406
    325
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    470
    325
    media_image11.png
    Greyscale


Claim Objections

Claim 4 is objected to as dependent on a rejected independent claim, but would be allowable if written as an independent claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627